Citation Nr: 0316642	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-18 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active military service from March 1952 
to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.  


REMAND

The Board notes that the veteran requested a personal hearing 
before the RO by correspondence dated in November 1998.  In 
March 1999, the hearing was postponed.  In June 2000 
correspondence, he requested another hearing.  In April 2003 
correspondence, his representative noted that the veteran was 
not sure whether he wanted a hearing; however, the June 2000 
request was not explicitly withdrawn.  As personal hearings 
are scheduled by the RO, the case will be remanded for 
clarification and to schedule a hearing, as requested.  

In addition, the claimant is informed that he has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In view of 
the foregoing, the claim is remanded to the RO for the 
following development:

The RO should schedule the veteran for 
the personal hearing he has requested, in 
accordance with applicable procedures.  
If the veteran desires to withdraw the 
hearing request, and proceed on the 
evidence of record, such hearing request 
should be withdrawn in writing at the RO.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran until further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


